[Cite as State v. Pierce, 2017-Ohio-4223.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                SENECA COUNTY




STATE OF OHIO,
                                                           CASE NO. 13-16-36
       PLAINTIFF-APPELLEE,

       v.

URIAH L. PIERCE,                                           OPINION

        DEFENDANT-APPELLANT.



                     Appeal from Tiffin-Fostoria Municipal Court
                          Trial Court No. CRB16-0321AB

                                       Judgment Affirmed

                               Date of Decision: June 12, 2017



APPEARANCES:

        James M. Ruhlen for Appellant

        Richard H. Palau for Appellee
Case No. 13-16-36


WILLAMOWSKI, J.

       {¶1} Defendant-appellant Uriah L. Pierce (“Pierce”) appeals the judgment

of the Tiffin-Fostoria Municipal Court, alleging that his convictions for

obstructing official business and resisting arrest were not supported by sufficient

evidence and were against the manifest weight of the evidence. For the reasons

set forth below, the judgment of the lower court is affirmed.

                          Facts and Procedural History

       {¶2} On March 9, 2016, Lawrence Blackful (“Blackful”)—who was in

Tiffin, Ohio—had a FaceTime conversation with his father. Tr. 82-83, 97. During

this conversation, Blackful was “threatening to hang himself” and had “something

tied around his neck.” Tr. 56, 83. The father, fearful that Blackful was going to

harm himself, called the police to report that Blackful may attempt to commit

suicide. Id. Sergeant Laverne Keefe (“Keefe”) and Officer Eric Aller (“Aller”)

were dispatched to perform a welfare check on Blackful. Tr. 57. At roughly 3:00

a.m., the police arrived at Pierce’s house, which is where Blackful was reportedly

staying. Tr. 57. As Keefe and Aller approached the house, Keefe observed a

lighted room in the second story of the house and heard a male screaming. Id.

Aller knocked on the front door. Tr. 57, 98.

       {¶3} Pierce opened the front door, told Aller that he was not Blackful, and

said that Blackful was upstairs. Tr. 98-99. Aller then asked Pierce to go inside

and get Blackful. Tr. 99. At this time, Pierce agreed to cooperate and returned

                                        -2-
Case No. 13-16-36


into the house to get Blackful. Id. While Pierce was inside the house, Aller

radioed dispatch to get a physical description of Blackful. Tr. 100. Dispatch

responded, informing Aller that Blackful was “[a]pproximately 5’6, 130 pounds,

black hair, brown eyes, and African-American.” Id. This description closely

matched the appearance of Pierce, and the police officers began to wonder if

Pierce was Blackful. Tr. 101.

       {¶4} When Pierce returned to the front door several minutes later, the

police asked him if he was the subject, Lawrence Blackful. Id. Pierce said, “No.

That subject is upstairs and he doesn’t want to talk to you guys.” Id. Keefe then

asked Pierce if they could go inside to speak with Blackful, but Pierce refused to

let them in the house. Id. At this point, both Keefe and Aller believed that Pierce

was, in fact, Blackful. Tr. 60, 101. At trial, Aller testified that Pierce seemed to

be behaving deceptively in this interaction. Tr. 101. Keefe then asked Pierce to

identify himself and explained that he needed to provide this information because

the police were there to investigate a complaint. Tr. 101. Keefe informed Pierce

that he could be arrested if he did not comply with the police. Tr. 72, 101.

       {¶5} At this time, Pierce refused to identify himself to the police, darted

into the house, and attempted to shut the door behind him. Tr. 61, 84, 101-102.

Keefe reached out and stopped the door from closing. Tr. 61. Keefe and Aller

pushed the door open and entered the house. Tr. 61, 102. Officer Rebecca Timm

(“Timm”), who had arrived at the scene shortly after Keefe and Aller had gotten

                                        -3-
Case No. 13-16-36


there, saw Keefe and Aller enter the house. Tr. 84. Timm then entered into the

house where Keefe and Aller were attempting to subdue Pierce. Tr. 84-85. At

trial, Keefe described what happened after he entered the house, saying,

       When I grabbed him, he fell to the ground. He tried to pull
       away from me. And in the process, he fell to the ground. We
       had a very hard time trying to control him in the way that he
       was moving, rolling around, pulling his arms away from us.
       And I just kept yelling at him, ‘Quit resisting arrest. You’re
       under arrest.’

Tr. 61. During this altercation, Pierce was saying, “Get off me.” Tr. 103. Pierce

also said, “B****, don’t touch me, you ain’t even cute” to Timm. Tr. 62, 103.

       {¶6} Timm and Aller then assisted Keefe in handcuffing Pierce. Tr. 86.

After the officers had subdued Pierce, a woman came down the stairs. Tr. 63.

When he saw her, Keefe pointed to Pierce and asked the woman if she could

identify him. Id. Pierce then called out, “Don’t tell them s***.” Id. The woman,

however, was unable to identify Pierce, saying she only knew him as “Squiddy.”

Id. After Pierce had been removed from the house, Blackful came downstairs at

Keefe’s request and identified himself. Tr. 64. The police then completed the

welfare check. Tr. 87.

       {¶7} On March 9, 2016, Pierce was charged with obstruction of official

business in violation of R.C. 2921.31(A) and resisting arrest in violation of R.C.

2921.33(A). Doc. 1, 2. The jury trial was set for November 2, 2016. Tr. 1. At

trial, Keefe, Aller, and Timm testified as to what they had witnessed on that night.


                                        -4-
Case No. 13-16-36


Tr. 54, 80, 95. Pierce was found guilty and sentenced on November 2, 2016. Doc.

52. On November 29, 2016, Pierce filed a notice of appeal. Doc. 56. On appeal,

Pierce raises three assignments of error, which read as follow:

                            First Assignment of Error

       The record contains insufficient evidence to support appellant’s
       conviction for obstructing official business.

                          Second Assignment of Error

       The record contains insufficient evidence to support appellant’s
       conviction for resisting arrest.

                           Third Assignment of Error

       Appellant’s conviction for obstructing official business and
       resisting arrest were both against the manifest weight of the
       evidence.

We will consider these assignments of error in the order they were presented in the

appellant’s brief.

                             First Assignment of Error

       {¶8} In this assignment of error, Pierce argues that his conviction for

obstructing official business is not supported by sufficient evidence. In particular,

Pierce asserts that the prosecution did not present evidence that proves he

performed an affirmative act that “hamper[ed] or impede[d] a public official in the

performance of the public official’s lawful duties.” R.C. 2921.31(A). Pierce

argues that refusing to identify himself is an omission and not an act within the

meaning of R.C. 2921.31(A). On appeal, the State points to Pierce’s refusal to

                                         -5-
Case No. 13-16-36


identify himself to the police and his flight into the house as acts that satisfy this

element. Pierce, however, claims that he was within his rights in choosing not to

identify himself and in returning into his home.

                                Standard of Review

       {¶9} “An appellate court's function when reviewing the sufficiency of the

evidence to support a criminal conviction is to examine the evidence admitted at

trial to determine whether such evidence, if believed, would convince the average

mind of the defendant's guilt beyond a reasonable doubt.” State v. Walters, 3d

Dist. Defiance No. 4-16-17, 2017-Ohio-793, ¶ 6, quoting State v. Jenks, 61 Ohio

St.3d 259, 574 N.E.2d 492 (1991), paragraph two of the syllabus, superseded by

state constitutional amendment on other grounds, State v. Smith, 80 Ohio St. 3d 89,

684 N.E.2d 668 (1997), fn. 4. Under the sufficiency of the evidence standard,

“[t]he relevant inquiry is whether, after viewing the evidence in a light most

favorable to the prosecution, any rational trier of fact could have found the

essential elements of the crime proven beyond a reasonable doubt.” State v. Potts,

2016-Ohio-5555, 69 N.E.3d 1227, ¶ 12 (3d Dist.), quoting Jenks at paragraph two

of the syllabus.

       {¶10} “Whether there is legally sufficient evidence to sustain a verdict is a

question of law.” State v. Schaeffer, 2015-Ohio-3531, 41 N.E.3d 813, ¶ 14 (3d

Dist.), citing State v. Thompkins, 78 Ohio St. 3d 380, 386, 678 N.E.2d 541 (1997).

For this reason, “[i]n deciding if the evidence was sufficient, we neither resolve

                                         -6-
Case No. 13-16-36


evidentiary conflicts nor assess the credibility of witnesses, as both are functions

reserved for the trier of fact.” Potts at ¶ 12, quoting State v. Jones, 1st Dist.

Hamilton Nos. C–120570 and C–120571, 2013-Ohio-4775, ¶ 33, citing State v.

Williams, 197 Ohio App. 3d 505, 2011-Ohio-6267, 968 N.E.2d 27, ¶ 25 (1st Dist.).

       {¶11} R.C. 2921.31(A) defines the crime of obstructing official business

and reads as follows:

       No person, without privilege to do so and with purpose to
       prevent, obstruct, or delay the performance by a public official
       of any authorized act within the public official's official capacity,
       shall do any act that hampers or impedes a public official in the
       performance of the public official's lawful duties.

R.C. 2921.31(A). Thus, to obtain a conviction for obstructing official business,

the State had to provide evidence for five essential elements:

       (1) an act by the defendant; (2) done with the purpose to
       prevent, obstruct, or delay a public official; (3) that actually
       hampers or impedes a public official; ([4]) while the official is
       acting in the performance of a lawful duty; and (5) the
       defendant does so act without a privilege to do so. R.C. 2921.31.

State v. Dice, 3d Dist. Marion No. 9-04-41, 2005-Ohio-2505, ¶ 19, citing R.C.

2921.31(A). We now turn to the record to determine whether Pierce’s conviction

was supported by sufficient evidence.

                                  Legal Analysis

       {¶12} Regarding the first element, Pierce argues that R.C. 2921.31(A)

requires the defendant to have committed an affirmative act to be guilty of

obstructing official business and that refusing to provide the police with his

                                        -7-
Case No. 13-16-36


identification upon request does not qualify as an action within the meaning of the

statute. As to this particular argument, Pierce is largely correct. “Ohio courts

have consistently held that in order to violate the obstructing official business

statute a defendant must engage in some affirmative or overt act * * *.” State v.

Crowell, 189 Ohio App. 3d 468, 2010-Ohio-4917, 938 N.E.2d 1115, ¶ 11 (2d

Dist.), quoting State v. Harrell, 2d Dist. Montgomery No. 21736, 2007-Ohio-

4550, ¶ 12. “[O]ne cannot obstruct official business by doing nothing.” Garfield

Hts. v. Simpson, 82 Ohio App. 3d 286, 291, 611 N.E.2d 892, 896 (8th Dist.1992).

Failure to give the police requested information is generally viewed as an omission

rather than as an overt act. State v. Prestel, 2d Dist. Montgomery No. 20822,

2005-Ohio-5236, ¶ 16; State v. Justice, 4th Dist. Pike No. 99CA631, 1999 WL
1125113, 5 (Nov. 16, 1999); Cleveland Hts. v. Lewis, 187 Ohio App. 3d 786, 2010-

Ohio-2208, 933 N.E.2d 1146, ¶ 37 (8th Dist.); State v. McCrone, 63 Ohio App. 3d
831, 835, 580 N.E.2d 468, 470-471, (9th Dist.1989); Middletown v. Hollon, 156
Ohio App. 3d 565, 2004-Ohio-1502, 807 N.E.2d 945, ¶ 33-34 (12th Dist.).

       {¶13} However, Pierce’s conduct went beyond choosing not to answer the

police’s questions and moved into the realm of affirmative action when he decided

to flee into the house in the midst of a police investigation and attempted to close

the door on the officers.

       [W]hile Ohio courts have concluded that the mere refusal to
       answer questions does not constitute an ‘act,’ it has been further
       held that where an individual ‘also takes affirmative actions to

                                        -8-
Case No. 13-16-36


      hamper or impede the police from finding out his or her identity,
      the defendant may be guilty of obstructing official business.’

State v. Brickner-Latham, 3d Dist. Seneca No. 13-05-26, 2006-Ohio-609, ¶ 27.

See State v. Faber, 3d Dist. Seneca No. 13-15-01, 2015-Ohio-3720, ¶ 31. “Courts

have found evidence sufficient to sustain convictions for obstructing official

business where a defendant fled from an officer's lawful request for an

investigatory detention.” State v. Watson, 3d Dist. Union No. 14-09-01, 2009-

Ohio-6713, ¶ 35, citing State v. Certain, 180 Ohio App. 3d 457, 2009-Ohio-148,

905 N.E.2d 1259 (4th Dist.); State v. Dunfee, 4th Dist. Athens No. 02CA37, 2003-

Ohio-5970.

      {¶14} In this case, the police were attempting to make contact with

Blackful for the purpose of performing a welfare check. Once they received a

description of Blackful from dispatch, the police had a reasonable, articulable

suspicion that Pierce was Blackful because Pierce closely fit the description they

received. Tr. 60, 86, 100. See State v. Kates, 169 Ohio App. 3d 766, 2006-Ohio-

6779, 865 N.E.2d 66, ¶ 24 (10th Dist.). Based on this reasonable suspicion, Keefe

sought additional information regarding Pierce’s identity for the purpose of

confirming whether they had successfully made contact with the subject of their

welfare check. Tr. 67, 70-71. Since Pierce’s identity appeared to be essential to

this police investigation, Keefe warned Pierce that “if he didn’t identify himself,

he was going to be arrested * * *.” Tr. 72. At this time, Pierce was being lawfully


                                        -9-
Case No. 13-16-36


detained by the police and had notice of his detention through Keefe’s warning.

Tr. 70-72. All three police officers testified at trial that Pierce, after he had heard

Keefe’s warning, fled into the house, attempted to shut the door, struggled to

escape from police custody, and ordered another person in the house not to give

the police information about his identity. This testimony is sufficient to provide

evidentiary support for the affirmative act element of this offense.

       {¶15} For the second element, Pierce’s actions demonstrate an intent to

prevent the police from obtaining the information that was necessary to conduct a

welfare check on Blackful. All three officers testified that Pierce “darted” into the

house and attempted to shut the front door. Tr. 60, 84, 102-103. Keefe also

testified that Pierce told another person in the house not to give the police any

information about his identity. Tr. 63. See Dice, supra, at ¶ 22. Regarding the

third element, Pierce’s actions did impede the police investigation as the officers

had to subdue Pierce and undertake additional investigatory steps to perform the

welfare check on Blackful. Tr. 61-62, 63-64. See State v. Davis, 140 Ohio

App.3d 751, 753, 749 N.E.2d 322, 323-324 (1st Dist.2000).              For the fourth

element, the actions of the police were unquestionably in furtherance of a lawful

duty as all three officers were on patrol and were responding to a complaint

relayed to them by dispatch at the time of this incident. Tr. 56-57, 82-82, 99.

Fifth, there is no information in the record and no allegation on appeal that



                                         -10-
Case No. 13-16-36


suggests Pierce was privileged to act in this manner. Brickner-Latham, supra, at ¶

28.

       {¶16} Since the State provided evidence for each of the essential elements

of this crime that, if believed, could persuade a reasonable trier of fact that Pierce

was guilty beyond a reasonable doubt, Pierce’s conviction for obstructing official

business is supported by sufficient evidence. His first assignment of error is,

therefore, overruled.

                            Second Assignment of Error

       {¶17} Here, Pierce claims that his conviction for resisting arrest is not

supported by sufficient evidence. He focuses this argument on the lawfulness of

his arrest. In this case, Pierce was ostensibly arrested for committing the offense

of obstructing official business. Under his first assignment of error, Pierce asserts

that he did not commit the crime of obstructing official business by failing to

identify himself or by fleeing into his home. Pursuant to this argument, Pierce

challenges the lawfulness of his arrest on the grounds that no reasonable basis

existed for believing that he had committed the crime of obstructing official

business.

                                Standard of Review

       {¶18} We here reincorporate the general standard of review that governs

sufficiency of the evidence challenges as set forth under the first assignment of

error above.   We add to this general standard the essential elements for the

                                        -11-
Case No. 13-16-36


conviction challenged under this assignment of error, which is for the offense of

resisting arrest.   Under R.C. 2921.33(A), the State had to prove beyond a

reasonable doubt that Pierce “[1] recklessly or by force, [2] * * * resist[ed] or

interfere[d] with [3] a lawful arrest * * *. R.C. 2921.33(A). We now turn to the

record to determine whether Pierce’s conviction for resisting arrest was supported

by sufficient evidence.

                                    Legal Analysis

       {¶19} For the first element, Pierce employed force against the police.

“‘Force’ is defined as any violence, compulsion or constraint physically exerted by

any means upon or against a person or thing.” Dice, supra, at ¶ 27, quoting R.C.

2901.01(1). At trial, all three officers testified that Pierce forcibly tried to prevent

Keefe from entering the house, struggled with all three officers as they arrested

him, and attempted to break free from their grasp. Tr. 61-62, 84-86, 102-103.

       {¶20} As to the second element, Pierce used force for the purpose of

resisting the police officers’ efforts to arrest him. Keefe testified that he told

Pierce that he was under arrest and repeatedly instructed Pierce to stop resisting

the police. Tr. 61-62. The three officers also testified that Pierce, in spite of these

warnings, attempted to evade the police and break free from the officers when they

were trying to handcuff him. Tr. 62, 84, 102-103. Compare State v. Carroll, 162
Ohio App. 3d 672, 2005-Ohio-4048, 834 N.E.2d 843, ¶ 18.



                                         -12-
Case No. 13-16-36


       {¶21} Third, “[a]n arrest is ‘lawful’ if the surrounding circumstances would

give a reasonable police officer cause to believe that an offense has been or is

being committed.” State v. Blair, 2d Dist. Montgomery No. 24784, 2012-Ohio-

1847, ¶ 8, citing State v. Hurst, 1st Dist. Hamilton No. C–880706, 1989 WL
140010 (Nov. 22, 1989). See State v. Sansalone, 71 Ohio App. 3d 284, 285–286,

593 N.E.2d 390 (1st Dist.1991); City of Parma Heights v. Kaplan, 8th Dist.

Cuyahoga No. 55108, 1989 WL 30584 (Mar. 30, 1989). The police had detained

Pierce because they had a reasonable, articulable suspicion that he was the subject

of their welfare check. Tr. 100. Keefe had informed Pierce that he would be

arrested if he failed to comply with their investigation, giving Pierce notice that he

was being detained. Tr. 72. Since Pierce was lawfully detained, Pierce committed

the offense of obstructing official business when he fled from their presence.

Thus, the police had reasonable cause to believe that Pierce was committing a

crime and, therefore, had legal grounds to arrest him. Tr. 69-74.

       {¶22} Since the prosecution presented evidence at trial for each of these

essential elements, Pierce’s conviction for resisting arrest is supported by

sufficient evidence. Thus, his second assignment of error is overruled.

                             Third Assignment of Error

       {¶23} In this assignment of error, Pierce argues that both of his convictions

were against the manifest weight of the evidence. Here, Pierce largely reiterates

the arguments put forward under his sufficiency of the evidence challenges. He

                                        -13-
Case No. 13-16-36


contends that the manifest weight of the evidence does not support the finding that

he committed the crime of obstructing official business because refusing to

provide identification to the police is an omission and is not an affirmative act as

required by R.C. 2921.31(A). Based on this argument, he then asserts that a

finding that is consistent with the manifest weight of the evidence on his

obstruction of official business charge deprives his arrest of a reasonable basis,

making his arrest unlawful and his conviction for resisting arrest also against the

manifest weight of the evidence.

                               Standard of Review

      {¶24} “Unlike our review of the sufficiency of the evidence, an appellate

court's function when reviewing the weight of the evidence is to determine

whether the greater amount of credible evidence supports the verdict.” State v.

Plott, 2017-Ohio-38, --- N.E.3d ---, ¶ 73 (3d Dist.), citing Thompkins, supra. In

the manifest weight analysis, “the appellate court sits as a ‘thirteenth juror.’”

Thompkins, supra, at 387, quoting Tibbs v. Florida, 457 U.S. 31, 42, 102 S. Ct.
2211, 2218, 72 L. Ed. 2d 652, 661 (1982).

      The court, reviewing the entire record, weighs the evidence and
      all reasonable inferences, considers the credibility of witnesses
      and determines whether in resolving conflicts in the evidence,
      the jury clearly lost its way and created such a manifest
      miscarriage of justice that the conviction must be reversed and a
      new trial ordered.




                                       -14-
Case No. 13-16-36


State v. Martin, 20 Ohio App. 3d 172, 175, 485 N.E.2d 717, 720–721 (1983).

“Only in exceptional cases, where the evidence ‘weighs heavily against the

conviction,’ should an appellate court overturn the trial court's judgment.” State v.

Haller, 2012–Ohio–5233, 982 N.E.2d 111, ¶ 9 (3d Dist.), quoting State v. Hunter,

131 Ohio St. 3d 67, 2011–Ohio–6524, 960 N.E.2d 955, ¶ 119.

                                  Legal Analysis

       {¶25} In the sufficiency of the evidence analysis, we reviewed the evidence

presented by the prosecution in support of each of the essential elements of both

offenses. We here reincorporate the evidence presented as part of that earlier

analysis. Since the appellant argues again that his refusal to identify himself was

not an act but an omission, we reiterate our previous determination that Pierce’s

conduct included several affirmative actions that impeded the police investigation.

Thus, the jurors, in finding Pierce guilty of obstructing official business, did not

reach a verdict that was against the manifest weight of the evidence. Since Pierce

committed the offense of obstructing official business in the presence of the

police, the police had reasonable grounds to arrest him, making this arrest lawful.

Thus, the jurors did not enter a verdict against the manifest weight of the evidence

when they found him guilty of the offense of resisting arrest.

       {¶26} As we examine the testimony presented at trial, we also note that the

different accounts provided by the three police officers were consistent. The

material facts contained in the testimony of each of these officers were

                                        -15-
Case No. 13-16-36


corroborated by the testimony of the other officers. Further, we do not see any

evidence in the record that the jury lost its way and committed a miscarriage of

justice by returning a verdict against the manifest weight of the evidence. Since

neither of Pierce’s convictions were against the manifest weight of the evidence,

his third assignment of error is overruled.

                                     Conclusion

       {¶27} Having found no error prejudicial to the appellant in the particulars

assigned and argued, the judgment of the Tiffin-Fostoria Municipal Court is

affirmed.

                                                              Judgment Affirmed

PRESTON, P.J. and ZIMMERMAN, J., concur.

/hls




                                        -16-